Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




Inventor: 	Carl Philipp Dodo Christian Graf 	:
Zu Innhausen Und Knyphausen	: 
Application No. 16/946,376				:		Decision on Petition under
Filing Date: June 18, 2020				:		37 C.F.R. § 1.78(c)		
For: Method for Selection of Correct Nucleic Acids	:


This is a decision on the petition under 37 C.F.R. § 1.78(c) filed September 29, 2020, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to Application No. 62/865,322.

The petition is dismissed as moot.

37 C.F.R. § 1.78(a)(4) states in part, with emphasis added,

The reference required by [35 U.S.C. § 119(e) and] paragraph (a)(3) of this section must be submitted during the pendency of the later-filed application.  If the later-filed application is an application filed under 35 U.S.C. 111(a), this reference must also be submitted within the later of four months from the actual filing date of the later-filed application or sixteen months from the filing date of the prior-filed provisional application.

The reference was filed on September 29, 2020, which is within sixteen months of the filing date of the provisional application and within four  months of the filing date of this decision.  Therefore, the petition is unnecessary and is hereby dismissed as moot.

The Office notes a filing receipt including the benefit claim to the provisional application was previously issued on October 16, 2020.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions